Per Curiam.
The physicians may be inquired of, whether, from the circumstances of the patient, and the symptoms they observed, they are capable of forming an opinion of the soundness of her mind, and if so, whether they from * thence con-elude that her mind was sound or unsound; and in either case, they, must state the circumstances or symptoms from, which they draw their conclusions.
After the examination was finished, the evidence was minutely summed up to the jury by Sedgwick, J., and the jury were instructed by him (Sewall and Parker, justices, expressly concurring) that if they should be of opinion, that the testatrix, at the time of dictating the will, had sufficient discretion for that purpose, and that, at the time of executing the will, she was able to recollect the particulars which she had so dictated, they might find their verdict that she was of sound and disposing mind and memory at the time of executing the will. — And they found accordingly; and the will was proved, approved, and allowed by the Court.